   Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 1 of 13 PageID #: 1




NS:AS/KDE/DR
F.#2018R00551

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               TO BE FILED UNDER
                                                       SEAL
           - against -
                                                       AFFIDAVIT IN SUPPORT
AZAMAT BOBOMURODOV and                                 OF ARREST WARRANTS
ZOKIR ISKANDEROV,
                                                       (18 U.S.C. §§ 2314 and 371)
                         Defendants.
                                                             20-M-884
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              ALAN FOWLER, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting

as such.

              In or about and between January 2018 and February 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants AZAMAT BOBOMURODOV and ZOKIR ISKANDEROV, together with

others, did knowingly and intentionally conspire to transport in interstate and foreign

commerce certain goods, wares and merchandise valued at $5,000 or more, to wit: electronic

devices, knowing that said goods had been stolen, converted and taken by fraud, contrary to

Title 18, United States Code, Section 2314.

              In furtherance of the conspiracy and to effects its objects, within the Eastern

District of New York and elsewhere, the defendants BOBOMURODOV and
   Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 2 of 13 PageID #: 2

                                                                                               2

ISKANDEROV, together with others, did commit and cause to be committed, among others,

the following overt acts:

               (a)    On or about January 28, 2020, ISKANDEROV, together with others,

purchased approximately $5,000 worth of electronic devices that were purported to be stolen

for them to be smuggled from the United States to Russia;

               (b)    On or about February 7, 2020, BOBOMURODOV, together with

others, paid a total of $13,300 for electronic devices that were purported to be stolen for them

to be smuggled from the United States to Russia.

               (Title 18, United States Code, Section 371 and 3553 et seq.)

               The source of your deponent’s information and the grounds for his belief are

as follows:1

               1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

and have been since 2016. I have been personally involved in the investigation of this

matter. I am currently assigned to the FBI’s Eurasian Organized Crime Task Force, where I

have participated in investigations concerning organized crime and violent crime, among

other offenses. During my time with the FBI, I have participated in investigations of

racketeering enterprises, extortion, drug trafficking, and violent crimes, including robbery

and, among other things, have conducted or participated in surveillance, the execution of

search warrants, debriefings of informants, reviews of taped conversations, and have

participated in investigations that included the interception of wire communications.


       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
     Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 3 of 13 PageID #: 3

                                                                                              3

              2.     Beginning in approximately December 2017, the United States

Customs and Border Protection (“CBP”) noticed a trend among Aeroflot Airlines

crewmembers transporting numerous electronic devices from John F. Kennedy International

Airport in Queens, New York (“JFK”) to destinations outside the United States including

Moscow, Russia. Searches of these crew members revealed that they were transporting

electronic devices such as Apple products, including iPhones, iPads, and Apple Watches.

Based in part on this information, the FBI, together with, among others, CBP, the U.S.

Department of Commerce, the U.S. Department of Homeland Security, Homeland Security

Investigations and the New York City Police Department began investigating this activity.

I.      Information provided by CS-1

              3.     The investigation has revealed that the defendants AZAMAT

BOBOMURODOV and ZOKIR ISKANDEROV are part of the smuggling network

described above.

              4.     For instance, a confidential source (“CS-1”2), whose identity is known

to the affiant, has reported, in sum, substance and in part, that BOBOMURODOV and

ISKANDEROV have purchased large amounts of electronic devices, including stolen

merchandise, from various individuals located in the New York City metropolitan area so



        2
               CS-1 is cooperating with the government in exchange for assistance with his
immigration status and in the hope of receiving leniency at any criminal proceeding brought
against him. CS-1’s criminal activities include, among other things, the illegal smuggling of
goods from the United States to Russia without making required export filings and remaining
in the United States on an expired visa. CS-1’s information has been reliable and
corroborated by, among other things, statements made by others on consensual recordings,
electronic records and physical surveillance.
      Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 4 of 13 PageID #: 4

                                                                                                 4

that they may be smuggled out of the United States by couriers, typically Aeroflot Airlines

employees, on flights from John F. Kennedy International Airport to Russia.

               5.      As set forth below, at the direction of law enforcement agents, CS-1

has sold to, among others, BOBOMURODOV and ISKANDEROV, electronic devices,

which CS-1 told them were stolen,3 for those devices to be smuggled out of the United States

to Russia.

II.      The January 28, 2020 Meeting with ISKANDEROV

               6.      For instance, on or about January 28, 2020, CS-1, at the direction of

law enforcement agents, arranged to meet with a co-conspirator (“CC-1”) to sell to CC-1

approximately $5,000 worth of cellular telephones to be smuggled out of the United States to

Russia. Although CS-1 expected to meet with CC-1, the defendant ZOKIR ISKANDEROV

arrived instead and met with CS-1 in the vicinity of West 1st Street, Brooklyn, New York,

which meeting was surveilled by law enforcement agents. Prior to the meeting, law

enforcement agents searched CS-1 and confirmed he did not possess any cash or contraband

on his person. Agents also provided CS-1 with the cellular telephones to be sold. During

the meeting, which CS-1 consensually recorded at law enforcement agents’ direction, the

following exchange took place, among others4:

               CS-1:                   Yeah. What’s with your prices [UI5]?
                                       512 gigabyte [UI].


         3
             The electronic devices were in fact lawfully purchased by the FBI.
         4
              The recorded conversations described herein were conducted in Russian. The
transcripts and translations of these conversations are set forth herein in draft, not final form,
and are subject to revision.
         5
               “UI” is an abbreviation for “unintelligible.”
   Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 5 of 13 PageID #: 5

                                                                                        5

              ISKANDEROV:            Yes.

              CS-1:                  Well, it’s $200 below retail.

              ISKANDEROV:            It’s…well, it was them who told me to
                                     say it like this.

              CS-1:                  Can you call them? I thought I was
                                     talking to [CC-1].

              ISKANDEROV:            [Chuckles] How many…eh…eh…For
                                     how much do you want to sell? So that
                                     I can tell him now.

              CS-1:                  Can you call him now?

              ISKANDEROV:            Alright.

              CS-1:                  I want to do it now. I thought I am
                                     talking to [CC-1].

              7.      At this point, ISKANDEROV placed a call on his cell phone to an

individual identified as “Alex” and placed the phone on speakerphone:

              [Phone rings]

              ISKANDEROV:            Do you have a 512 there right now?

              CS-1:                  I’m being offered [it].

              ISKANDEROV:            Hello?

              CS-1:                  Let me speak.

              ISKANDEROV:            Here, talk. [UI] Here, here…

              CS-1:                  Hello?

              Alex:                  Yes, yes. Hello.

              CS-1:                  [CC-1]?

              ISKANDEROV:            No.
Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 6 of 13 PageID #: 6

                                                                           6

         Alex:              No, it’s not [CC-1].

         CS-1:              [Another co-conspirator (“CC-2”)]?

         Alex:              No, no. It’s his friend.

         ISKANDEROV:        Right now they are in [UI], it’s night
                            time there right now.

         CS-1:              Ah! [UI] I wanted to discuss prices.

         Alex:              512…You know it yourself, that they
                            don’t [UI]. [UI] it’s always cheap.

         CS-1:              Well, give me a normal price and I will
                            be bringing you quantities. Only thing
                            is, the ones that I can bring in [bigger]
                            quantities are clean [UI]…minus 50
                            dollars.

         Alex:              [UI] How much are you able to, just tell
                            me.

         CS-1:              Ahm.

         Alex:              So that I know.

         CS-1:              Minus 50 from the store.

         Alex:              [UI] 512, minus 50 nobody will [UI].
                            You have sent it yourself and you know
                            what the prices are.

         CS-1:              [UI] I’m looking for a buyer now who
                            will give me good prices. If you allow
                            me to make good money, I will…

         Alex:              Alright. Let’s do this. Describe the
                            new [UI] and he will give it to you.
                            That’s the way we will [UI]

         CS-1:              Well yes, I will give you good prices.
                            These five phones are…[UI]
Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 7 of 13 PageID #: 7

                                                                           7

         Alex:              [UI] I will tell him and we will discuss,
                            alright?

         CS-1:              These five, I bought them from the black
                            [ones], they are the stolen ones. This is
                            once in a while [opportunity], I can’t
                            give you these all the time.

         Alex:              Well, I don’t know whether or not they
                            are stolen. I’m buying them from you
                            though.

         CS-1:              Well, what I mean is—

         Alex:              Well, [UI]….It doesn’t matter to me how
                            you got them.

         CS-1:              They are not clean ones. But if I am
                            getting clean ones in [bigger] quantities
                            – the price needs to reflect it.

         Alex:              Ok. Let me—

         CS-1:              The lowest price is minus 50.

         Alex:              I will double check and let you know.
                            Ok?

         ISKANDEROV:        I will get his phone number so that—

         CS-1:              I just want to bring quantity.

         Alex:              I will give you a good price for a
                            quantity.

         CS-1:              Clean ones.

         ISKANDEROV:        Yes.

         CS-1:              Ok. Alright then.

         Alex:              Alright.

         ISKANDEROV:        I will [UI] phone [UI]
Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 8 of 13 PageID #: 8

                                                                           8

         CS-1:                Mine?

         ISKANDEROV:          No, no. His. [UI] They are not here for
                              now, while they are away, you can talk
                              and deal with this person. If you get
                              your hands on anything: iPhones, iPads
                              [UI] or…

         CS-1:                Ah, ok. What’s his number?

         ISKANDEROV:          [telephone number], yes…yes, Alex.
                              Send him your number so that he knows
                              as well. If you have a quantity [UI] put
                              your price and send it to him.

         CS-1:                Yes, but for a quantity I need a good
                              price.

         ISKANDEROV:          Yes. Yes. Will do. Alright?

         CS-1:                Sometimes the black [guy] brings me it,
                              it’s cheap. I will give everything to you
                              for 800 apiece.

         ISKANDEROV:          Good. [UI]

         CS-1:                [UI] I don’t know where he steals it
                              from.

         [Sound of money being counted]

         ISKANDEROV:          Four thousand five hundred. [UI]

         CS-1:                [UI]

         ISKANDEROV:          [UI] that’s it, right? [UI] you get
                              something, send the prices to this
                              number, ok? Or send it to me.

         CS-1:                Alright.

         ISKANDEROV:          Quantity.

         CS-1:                Yes.
       Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 9 of 13 PageID #: 9

                                                                                                9

                ISKANDEROV:            Yes?

                CS-1:                  Good.

                ISKANDEROV:            Good. Thanks. It was nice to meet you.

                CS-1:                  What’s the name?

                ISKANDEROV:            Me? Zokir.

                CS-1:                  Zokir. Nice to meet you.

                ISKANDEROV:            I’ll see you, right?

                CS-1:                  Yes.

                8.      After this meeting, law enforcement officers met with CS-1 and

recovered $4,500 in cash from CS-1. CS-1 stated, in sum, substance and in part, that CS-1

gave the cellular telephones to the defendant ZOKIR ISKANDEROV, who took money from

his pocket and paid CS-1 $4,500 for the five phones.

III.      The February 7, 2020 Meeting with BOBOMURODOV

                9.      CS-1 also met with the defendant AZAMAT BOBOMURODOV at law

enforcement agents’ direction on February 7, 2020 to sell BOBOMURODOV approximately

$14,500 worth of electronic devices, including cellular telephones and Apple iPads, to be

smuggled out of the United States to Russia. While CS-1 was in the vicinity of

BOBOMURODOV’s residence waiting for him to arrive, CS-1 received a call from another

co-conspirator (“CC-3”), a Russian national who, based on, among other things, information

provided by CS-1, I know arranges for the acquisition of millions of dollars’ worth of

electronics, including stolen merchandise, and arranges for them to be smuggled from the

United States to Russia for resale. During the call with CC-3, which CS-1 consensually

recorded at law enforcement agents’ direction, CS-1 stated that the cellular telephones to be
  Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 10 of 13 PageID #: 10

                                                                                          10

sold to BOBOMURODOV were stolen, which CC-3 stated he understood. Also during the

call, CS-1 provided CC-3 with the International Mobile Equipment Identity numbers6 of the

devices to be sold.

              10.     Shortly after CS-1’s call with CC-3, the defendant AZAMAT

BOBOMURODOV arrived and met with CS-1 in the vicinity of Avenue P in Brooklyn, New

York, which meeting was surveilled by law enforcement agents. Prior to the meeting, law

enforcement agents searched CS-1 and confirmed he did not possess any contraband and

only had $20 in cash on his person. Agents also provided CS-1 with the electronic devices

to be delivered to BOBOMURODOV. During the meeting, which CS-1 consensually

recorded at law enforcement agents’ direction, the following exchange took place, among

others:

              CS-1:                  [UI] I understand. [UI] I have to receive
                                     money for the product.

              BOBOMURODOV:           Yes.

              CS-1:                  So what? When will he be here?

              BOBOMURODOV:           Who?

              CS-1:                  Your friend.

              BOBOMURODOV:           Five minutes.

              CS-1:                  [UI] two iPads and 14 phones.

              BOBOMURODOV:           [UI]…let me give you 300. This is
                                     300. Three thousand from there. [UI]
                                     as you want….if you don’t trust me, in
                                     an hour [UI]


          6
             Based on my training, experience and involvement in the investigation, I know
that IMEI numbers are unique identifiers assigned to certain electronic devices.
Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 11 of 13 PageID #: 11

                                                                          11

          ...

          CS-1:               I sent the serials to [CC-3].

          BOBOMURODOV:        Ah, you’ve sent it. [UI]

          CS-1:               Yes.

          BOBOMURODOV:        Are there no phones yet for sale?

          CS-1:               There will be.

          BOBOMURODOV:        Are there any [UI]? The ladies want
                              [UI]

          CS-1:               No, right now that is all there is. There
                              will be 30 more phones.

          BOBOMURODOV:        30?

          CS-1:               Yes.

          BOBOMURODOV:        Are there any [iPhone] Pro Max, 256?

          CS-1:               No, they will be the same.

          BOBOMURODOV:        64, right?

          CS-1:               Yes. Only 64. But I can order.

          BOBOMURODOV:        Ah. How much is Pro Max? It’s for
                              my girl. She wants it. [Mumbling] Pro
                              Max 256.

          CS-1:               Pro Max 256 – 1,250 is retail. Do you
                              specifically want a new one?

          BOBOMURODOV:        A new one. A new one.

          ...

          CS-1:               So you need a new iPhone, right? Just
                              like these?

          BOBOMURODOV:        Yes. [UI]
  Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 12 of 13 PageID #: 12

                                                                                            12

              CS-1:                   [UI] What color do you need?

              BOBOMURODOV:            Well, probably green.

              CS-1:                   Will she use it here or over there?

              BOBOMURODOV:            She is over there. I buy it here and
                                      [she] uses it there.

              CS-1:                   Because I have someone. Do you need
                                      it at a cheaper price or…

              BOBOMURODOV:            If it’s used over there, then it will be
                                      cheaper?

              CS-1:                   Yes.

              BOBOMURODOV:            How much will it cost?

              CS-1:                   I have a supplier, he steals them.

              BOBOMURODOV:            I understand that.

              CS-1:                   But it will be one thousand dollars, but
                                      you can’t use it here.

              BOBOMURODOV:            [UI]

              CS-1:                   Because [UI] it will be blacklisted.

              BOBOMURODOV:            Ah! I’ll ask.

              CS-1:                   But it’s the cheapest version.

              11.     After this meeting, CS-1 met with two other co-conspirators (“CC-4”

and “CC-5”), who paid CS-1 the remaining amount of money owed from the sale of the

electronic devices to BOBOMURODOV set forth above. After these meetings, law

enforcement officers met with CS-1 and recovered a total of $13,300 in cash from CS-1.

CS-1 stated, in sum, substance and in part, that the defendant AZAMAT BOBOMURODOV

paid CS-1 $5,300 for the devices CS-1 represented were stolen, which CS-1 gave to
 Case 1:20-mj-00884-LB Document 1 Filed 09/30/20 Page 13 of 13 PageID #: 13


                                                                                               13


BOBOMURODOV.           CS-1 also stated that CC-4 paid CS-1 $5,000 in cash and CC-5 paid

CS-1 $3,000 in cash to complete the payment for the devices that CS-1 provided to

BOBOMURODOV.

               12.    Because the defendants AZAMAT BOBOMURODOV                  and ZOKIR

ISKANDEROV are currently at liberty, it is respectfully requested that this Court issue an

order sealing, until further order of the Court, all papers submitted in support of this

application, including the application and arrest warrants, as disclosure would give the

targets of the investigation an opportunity to destroy evidence, harm or threaten witnesses,

change patterns of behavior, notify confederates and flee from or evade prosecution and

therefore have a significant and negative impact on the continuing investigation and may

severely jeopardize its effectiveness.

               WHEREFORE, your deponent respectfully requests that arrest warrants be

issued for the defendants AZAMA T BOBOMURODOV               and ZOKIR ISKANDEROV so

they may be dealt with according to law.




                                              Special Agent
                                              Federal Bureau of Investigation

 Sworn to before me by telephone this
30
_ day of September, 2020




 THE HONORABLE LOIS BLOOM
 UNITED STATES MAGISTRATE JUDGE
 EASTERN DISTRICT OF NEW YORK
